Citation Nr: 1822557	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2017 written brief, the Veteran's raised the theory of entitlement to service connection for the claim on appeal on a secondary basis to service-connected asbestosis.  As a result, the Board has listed the issue on the title page accordingly.

In July 2017, the Board remanded the case for additional evidentiary development and it has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A remand is needed to obtain identified potentially relevant private treatment records and an additional VA medical opinion for the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and as secondary to service-connected asbestosis.

First, review of the record shows that at a May 2017 VA treatment session the Veteran reported receiving all of his mental health care through the Choice program by Dr. Mir in Crestview, Florida.  The Veteran also reported in a January 2018 statement that "[a]ll claims for [his] PTSD treatment have been covered by [his] Medicare and private insurance."  While the record contains a February 2017 letter from Dr. Mir, as of this date, there is no indication of record that an attempt has been made to obtain these identified records.  As a result, a remand is needed to obtain these potentially relevant identified outstanding private treatment records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2017)).

Second, pursuant to the July 2017 Board remand directives, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for PTSD in September 2017.  Following the clinical evaluation, the VA examiner concluded the Veteran did not meet the full criteria for PTSD, rendered a diagnosis of unspecified depressive disorder, and provided medical opinions (in the negative) on direct and secondary bases based on an absence of mental health problems in the service treatment records.  

In contrast, and as noted in the July 2017 Board remand, the Veteran's reported stressors are credible and consistent with the circumstances of his military service, and VA treatment records documented diagnoses of an acquired psychiatric disability, to include PTSD, during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional VA medical opinions are needed to properly adjudicate this claim because the Veteran was diagnosed with a disability during the appeal period.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment facilities, other than Dr. Mir in Crestview, Florida, at which he sought treatment for his acquired psychiatric disability, to include PTSD, and provide him with the appropriate release forms.

Then, make appropriate efforts to obtain any outstanding records so authorized for release from (a) Dr. Mir in Crestview, Florida and (b) any other facility identified by the Veteran.  All negative replies should be documented and the Veteran should be notified.

2.  Return the Veteran's claims file to the examiner who conducted the September 2017 VA DBQ examination for PTSD so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. VA treatment records document diagnoses of an acquired psychiatric disability, to include PTSD, major depressive disorder, generalized anxiety disorder, agoraphobia, major depression, and anxiety disorder, during the appeal period since August 2009.

b. The Veteran's reported in-service stressors (including aircraft crashes and pilot rescues while stationed in Yuma, Arizona) are credible and consistent with the circumstances of his military service.

The examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnoses of an acquired psychiatric disability, to include PTSD (even if they have since resolved), (a) began during active service or (b) are related to the Veteran's credible reported in-service stressors, to include aircraft crashes and pilot rescues while stationed in Yuma, Arizona.

b. Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnoses of an acquired psychiatric disability, to include PTSD (even if they have since resolved), was proximately due to or the result of his service-connected asbestosis.

c. Whether it is at least as likely as not that any of the Veteran's diagnoses of an acquired psychiatric disability, to include PTSD (even if they have since resolved), was aggravated beyond its natural progression by his service-connected asbestosis.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, the AOJ should review the examination report (if provided) and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

